TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00086-CV






Lonnie E. Daniels, Jr. and Lonitta Daniels, Appellants



v.



Scott Penn, Appellee






FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT


NO. 94V-288, HONORABLE DAN R. BECK, JUDGE PRESIDING 






PER CURIAM



	Appellants Lonnie and Lonitta Daniels appeal from a judgment of the trial court in favor
of Scott Penn.  Because appellants have failed to file a brief, we will dismiss this appeal for want of
prosecution. 

	The Clerk of this Court filed the transcript in this cause on February 18, 1997. Accordingly,
appellants' brief was due on March 20, 1997.  See Tex. R. App. P. 74(k). 

	By letter dated June 23, 1997, the Clerk of this Court notified the parties that appellants'
brief was overdue and that the appeal was subject to dismissal unless appellants tendered a motion by July
3, 1997, reasonably explaining their failure to file a brief.  Tex. R. App. P. 74(l)(1); see Tex R. App. P.
60(a)(2).  Thus far, appellants have submitted neither a brief nor a motion for an extension of time to file
a brief.  


	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  Tex. R.
App. P. 60(a)(1), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212 
(Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).  



Before Justices Powers, Jones and Kidd

Appeal Dismissed for Want of Prosecution

Filed:   August 28, 1997

Do Not Publish